249 F.2d 893
UNITED STATES of America ex rel. Albert R. HOUSE, Relator, Appellant,v.Edwin L. SWOPE, Warden, United States Penitentiary,Alcatraz, California, Appellee.
No. 16533.
United States Court of Appeals Fifth Circuit.
Dec. 23, 1957.

Albert R. House, in pro. per.
C. W. Eggart, Jr., Asst. U.S. Atty., Pensacola, Fla., Harrold Carswell, U.S. Atty., Tallahassee, Fla., for appellee.
Before BORAH, TUTTLE, and CAMERON, Circuit Judges.
PER CURIAM.


1
A careful study of the record and briefs in this case convinces us that the judgment of the Court below was correct and should be affirmed.  In view of the full, clear, and convincing opinion of the trial judge,1 we see no occasion for the writing of an extended opinion.  The judgment of the Court below is


2
Affirmed.



1
 146 F. Supp. 744